Citation Nr: 0907178	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-36 010	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1944 to 
August 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California - 
which, in pertinent part, denied the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus and granted his claim for service connection for 
PTSD, assigning an initial 30 percent rating retroactively 
effective from December 7, 2005, the date of receipt of his 
claim.  

With respect to his PTSD, the Veteran appealed his initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  And 
a March 2007 Decision Review Officer (DRO) decision - during 
the pendency of the appeal of this claim, increased that 
rating from 30 to 50 percent with the same retroactive 
effective date, December 7, 2005.  However, although the 
Veteran initially had indicated in his March 2006 notice of 
disagreement (NOD) that he would be content with receiving a 
50 percent rating, after receiving this rating he indicated 
in March 2007 that he wants an even higher 100 percent 
rating.  So inasmuch as he has not received this highest 
possible rating, and he has indicated that he wants it, the 
appeal of this claim has not been resolved.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (it is presumed the Veteran is 
seeking the highest rating allowable, unless he expressly 
indicates otherwise).

Another RO decision, since issued in May 2008, also granted 
the claim for service connection for tinnitus and assigned a 
10 percent rating retroactively effective from December 7, 
2005, the date of receipt of the claim.  This is the highest 
possible rating for tinnitus.  See 38 C.F.R. § 4.87, Code 
6260 (2008), and Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed. 
2006).  And, indeed, the Veteran did not appeal this rating 
or the effective date for it, so this claim has been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating the Veteran must separately appeal these 
downstream issues).

In November 2008, in support of his remaining claims for an 
initial rating higher than 50 percent for his PTSD and for 
service connection for bilateral hearing loss, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.  A transcript of that 
hearing is on file.  During the hearing, the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  


FINDINGS OF FACT

1.  The competent medical evidence of record, two VA 
audiologist opinions, indicates the Veteran's current 
bilateral hearing loss is less likely than not attributable 
to his military service - including to any acoustic trauma 
he may have sustained as a combat infantry soldier.

2.  The medical and other evidence does not show the 
Veteran's service-connected PTSD causes occupational and 
social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, and sensorineural 
hearing loss may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria are not met for an initial rating higher 
than 50 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic 
Code (DC) 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in January 2006, 
the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining, and what 
information or evidence he was responsible for providing - 
keeping in mind that all of his claims, including for PTSD, 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection (since granted 
for the PTSD, but not for the claimed bilateral hearing 
loss).  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  So the January 2006 letter 
addressed his claims in that initial context, for service 
connection.

The RO also issued that January 2006 VCAA notice letter prior 
to initially adjudicating his claims in March 2006, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  It equally deserves mentioning 
that subsequent letters dated in May and December 2008 also 
informed the Veteran of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

Since providing the additional Dingess notice in May and 
December 2008, the RO has not gone back and readjudicated the 
claims - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that 
if, for whatever reason, there was no VCAA notice prior to 
the initial adjudication of the claim or, if there was, it 
was inadequate or incomplete (i.e., not fully content-
compliant), then this timing error can be effectively "cured" 
by providing any necessary VCAA notice and then going back 
and readjudicating the claim - such as in a SOC or SSOC, 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim).  
The Court has further clarified that, in this type situation, 
it is VA's obligation - not the Veteran's, to explain why 
this is nonprejudicial, i.e., harmless error.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, though, not providing Dingess notice prior to initially 
adjudicating the claims, and not readjudicating the claims 
after providing this notice, is harmless error with respect 
to the claim for service connection for bilateral hearing 
loss because, in this decision, the Board is denying this 
underlying claim, so the downstream disability rating and 
effective date elements are ultimately moot.  38 C.F.R. 
§ 20.1102.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), where the Federal Circuit Court held that VA may 
rebut the presumption of prejudicial error in the provision 
of VCAA notice by showing:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  See, too, Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the Veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error 
was harmless).  

And with respect to his claim for an increased rating for his 
PTSD, in cases, as here, where the claim arose in another 
context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Once a notice of disagreement (NOD) has been filed, the 
notice requirements of 38 U.S.C. §§ 5104 and 7105 control as 
to the further communications with him, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, the Court reserved for future consideration whether a 
different rule should apply in situations where the 
claimant's initial service connection application raises an 
effective date issue (or disability rating issue) that 
requires more specific discussion of the evidentiary 
requirements pertaining to that element in the VCAA notice 
beyond the minimal information required by Dingess.  In any 
event, here, as mentioned, the RO provided Dingess notice 
concerning the downstream elements of the claim in May and 
December 2008.

It is also worth mentioning in this regard that the Veteran 
is represented in his appeal by a Veteran's service 
organization, Disabled American Veterans, and his 
representative is presumably knowledgeable of the 
requirements for establishing entitlement to service 
connection for bilateral hearing loss and a higher initial 
rating for PTSD.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA medical records -including 
the results of his January 2008 VA Compensation and Pension 
Examination (C&P Exam) addressing the etiology of his 
bilateral hearing loss, the dispositive issue in his service-
connection claim.  There also are VA outpatient and other 
records addressing the severity of his PTSD, the 
determinative issue concerning that claim.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Neither he nor his 
representative has contended that any additional evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.



II.  The Veteran's Claim for Service Connection for Bilateral 
Hearing Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).

With regard to claims specifically for service connection for 
hearing loss, for purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Here, the report of a January 2008 VA C&P Exam confirms the 
Veteran has sensorineural hearing loss - described as 
moderate to moderately severe to severe in the 250-8,000 
Hertz (Hz) range, bilaterally (meaning in both ears).  His 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
70
70
70
LEFT
55
65
70
70
70

And his speech recognition scores were 84 in each ear.



So not only does he have the required current diagnosis of 
bilateral hearing loss, he also has sufficient hearing loss 
to meet the threshold minimum requirements of § 3.385 to be 
considered a disability by VA standards.

Consequently, there is no disputing the Veteran has this 
claimed condition; rather, the determinative issue is whether 
it is somehow attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts he was exposed to loud 
noise from weapons fire while serving as a combat infantryman 
in the army during World War II, as evidenced by the grant of 
service connection for his tinnitus (ringing in his ears).  
His service personnel records indicate his military 
occupational specialty (MOS) was rifleman, and that he 
engaged in combat during World War II.  And so, the Board 
finds there is credible evidence he sustained this type of 
acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) lessening this evidentiary burden of 
proof for showing incurrence of relevant injury in service 
where the event in question occurred in combat - provided, 
as here, the type injury alleged is consistent with the 
circumstances, conditions, and hardships of the Veteran's 
service.

However, even this combat service does not obviate the need 
for the Veteran to also have medical nexus evidence linking 
his hearing loss disability to his military service.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).  


And, as a layman, he is incapable of opining on such matters 
requiring medical training and expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Concerning this, the 
Board also notes the Veteran submitted several lay statements 
supporting his assertions that he entered service without any 
hearing loss and that he subsequently developed it.  These 
laymen are also incapable of opining on such matters 
requiring medical training and expertise.  See id.  They and 
the veteran are only competent to report noticing him having 
difficulty with his hearing, during and since service, but 
not to provide the required competent medical nexus opinion 
indicating this hearing difficulty was the result of acoustic 
trauma sustained coincident with his military service.  This 
is a medical, not lay determination.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Neither the Veteran nor the record suggests he entered 
service with any pre-existing hearing loss.  See 38 U.S.C.A. 
§§ 1111, 1137, 1153; 38 C.F.R. § 3.306.  And there is not any 
evidence of a diagnosis of sensorineural hearing loss within 
one year of his discharge from service, so he is not entitled 
to any presumption regarding 
in-service incurrence.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The Board also sees his STRs do 
not show he had in-service hearing loss or complaints 
relating thereto.

But for service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by these standards must be currently present, and 
service connection is possible if such current hearing loss 
disability can be adequately linked to service by competent 
medical evidence.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

During his November 2008 hearing testimony, when asked 
whether he had any medical evidence to submit linking his 
current bilateral hearing loss to his military service, the 
Veteran replied that he did not.  There is, however, 
medical evidence of record addressing this determinative 
issue - just not, unfortunately, in his favor.

The reports of two VA C&P Exams - one in February 2006 and 
another in January 2008, specifically address the etiology of 
the Veteran's bilateral hearing loss.  The reports of both 
exams provide that his bilateral hearing loss is not as 
likely as not the result of military noise exposure, 
specifically as he had reported over 30 years of post-service 
excessive occupational noise exposure as opposed to a very 
limited (two months) amount of in-service noise exposure.  

There is no competent medical evidence refuting these VA 
audiologists' unfavorable opinions as to whether the 
Veteran's bilateral hearing loss is attributable to his 
military service.  And so, for the reasons and bases 
discussed, the preponderance of the evidence is against his 
claim for service connection, in turn meaning there is no 
reasonable doubt to resolve in his favor, and this claim must 
be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Should the Veteran in the future obtain this required medical 
nexus evidence linking his bilateral hearing loss to his 
military service, like his already service connected 
tinnitus, he is invited to refile a claim.  In this absence 
of this necessary evidence, however, his claim must be 
denied.

III.  Entitlement to an Initial Disability Rating Higher than 
50 Percent for PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV), have been adopted by VA.  
38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.

The next higher rating, 70 percent, requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

An even higher 100 percent rating, the highest possible, 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. §§ 4.2, 4.6.  



Global Assessment of Functioning (GAF) scores are scaled 
ratings reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).

According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school function, but generally functioning well, with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning.  A GAF of 
31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

The Veteran is appealing the RO's decision assigning an 
initial 50 percent rating for his PTSD retroactively 
effective from December 7, 2005, the date that the RO 
received his claim for this disability.  

During his November 2008 hearing, the Veteran and his wife 
testified that he currently sees a psychiatrist approximately 
once every three months and takes one pill daily for his 
PTSD.  They further testified that his sleep patterns are 
abnormal; he has nightmares approximately once a week, and he 
sometimes lays awake thinking about his combat experiences.  
His wife further provided that he has awakened in the middle 
of the night and hit her and has mood swings where he gets 
"jumpy" and depressed.  She also testified that he cries 
when watching anything on television relating to the 
military.  As to his social situation, the Veteran also 
testified that he belongs to one recreational club (the Model 
T Ford Club) and a church, but that he has difficulty in 
those settings due to his hearing disability.  


In March 2007, the RO received a letter from the Veteran 
indicating that due to the current war, he has nightmares and 
panic attacks "all the time."  Even as lay persons, the 
Veteran and his wife are competent to comment on symptoms 
they have personally observed or experienced, although they 
do not have the necessary medical training and/or expertise 
to give probative opinions on the severity of the PTSD in 
relation to the criteria listed in the rating schedule for an 
evaluation higher than 50 percent.  Cf. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and see Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veterans VA medical records show he presented for and 
received treatment relating to his PTSD periodically 
throughout 2006.  In summary, the records show that he 
reported symptoms including daily painful and intrusive 
thoughts, memories and images, nightmares every other week to 
weekly that cause him to wake up in a panic, mistrust, social 
isolation, and prominent autonomic arousal including middle 
insomnia, irritability, anger, edginess, hypervigilence, 
exaggerated startle response, and panic attacks up to two to 
three times per week.  He also reported ongoing intrusive 
memories of combat when exposed to news media relating to 
Iraq.  However, the records also show that, when presenting 
for evaluation and treatment, he was neatly dressed and well 
groomed, very pleasant and engaging, alert, correctly 
oriented to time, person, place and situation, cooperative, 
and coherent with a good sense of humor.  His mood and effect 
were within normal limits, and his mind was noted as 
"sharp."  It was also noted there was no evidence of 
psychosis or cognitive defect and no suicidal or homicidal 
ideation.  A May 2006 examiner assigned a GAF score of 47, 
which, as previously mentioned, indicates serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.



To be entitled to a higher 70 percent rating, the Veteran's 
PTSD symptoms must cause occupational and social impairment 
with deficiencies in most areas.  See 38 C.F.R. § 4.130, DC 
9411.  But the evidence as a whole does not indicate they do.  
Although the Veteran reports some panic attacks occurring at 
least a week and, at times, two to three times per week, as 
well as sleep disturbances and other indications of PTSD, 
such as anxiety and irritability, the record does not 
establish that his symptoms impair him to the extent of his 
being deficient in most areas.  Socially, although he does 
not have many friends, he has a good relationship with his 
wife, has developed a friendship with another Veteran, and is 
a member of a recreational club and church.  To the extent 
his hearing disability frustrates or compromises his ability 
to participate in social events, this, unfortunately, is not 
a factor in consideration of the rating or severity of his 
PTSD.  Furthermore, the evidence suggests he presents well in 
terms of hygiene, mood and effect, and that he is able to 
function independently, appropriately and effectively.  
Hence, as his occupational and social impairment due to his 
PTSD does not rise to the level of causing deficiency in most 
areas (as opposed to only some), the Board finds that he is 
not entitled to a higher, 70 percent, rating for his PTSD.  
See 38 C.F.R. § 4.130, DC 9411.

Since, as mentioned, this appeal arises from an initial 
rating decision that established service connection and 
assigned an initial disability rating, it is not the present 
level of disability that is the only concern.  Rather, the 
entire period since the effective date of the award is to be 
considered to ensure that consideration is given to the 
possibility of staging the rating - that is, assigning 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
Veteran, however, has not met the requirements for a higher 
rating at any time since the effective date of his award, so 
the Board may not stage his rating because he has been, at 
most, 50-percent disabled during the entire period at issue.



With the addition of evidence tending to provide a more 
complete picture of the Veteran's disability, the RO 
responded by increasing his rating  from his initial 30 to 
its current 50 percent level.  And the RO made the rating 
increase retroactively effective from December 7, 2005, the 
date of receipt of his claim.  So his PTSD has been 
compensated at its current 50 percent level since the 
effective date of his claim.  None of the medical and other 
evidence of record suggests he is or has ever been entitled 
to a rating higher than 50 percent for his PTSD.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the 50 percent schedular rating already in 
effect, see 38 C.F.R. § 4.1), to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  The level of impairment that the 
Veteran reports is fully contemplated by his existing 
50 percent schedular rating.  And most, indeed if not all, of 
his evaluation and treatment for this condition has been on 
an outpatient basis, not as an inpatient.  So the Board does 
not have to refer this case to the Compensation and Pension 
Service for extra-schedular consideration.  VAOPGCPREC 6-96.  
See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for an initial rating higher than 50 percent for 
PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


